Citation Nr: 1223291	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.

2.  Entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's son

ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946.  The Veteran died in June 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which determined that the appellant is not entitled to death benefits because she cannot be recognized as the surviving spouse of the Veteran.

In March 2009, the appellant's son, pursuant to a power of attorney, testified on behalf of the appellant at a Board hearing held before the undersigned Veterans Law Judge at the local RO.  A copy of the transcript is of record. 

In a June 2009 decision, the Board denied the claim of whether the appellant may be recognized as the Veteran's surviving spouse for purposes of receiving VA death pension benefits on its merits.  

The appellant appealed the Board's June 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated February 2011, the Court granted a Memorandum Decision, set aside the June 2009 Board decision, and remanded the case to the Board for compliance with the terms of the memorandum decision.

The issue of entitlement to VA death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the appellant's appeal as to recognition as the surviving spouse has been obtained.

2.  The Veteran and appellant married in February 1959, and the marriage was dissolved upon the Veteran's death in June 1980.  

3.  The appellant remarried in October 1992, and the marriage was dissolved upon divorce in September 1993.   

4.  An April 2010 court order vacated the September 1993 divorce decree and decreed the marriage to be annulled retroactively to September 1, 1993.  


CONCLUSION OF LAW

The appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.55 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 

Laws & Regulations

For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

A 'surviving spouse' is defined as (1) a person of the opposite sex in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

Pursuant to 38 C.F.R. § 3.55, remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or has been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Analysis for Recognition as a Surviving Spouse

At the outset, the Board finds the appellant (1) is a member of the opposite sex of the Veteran and entered a recognized marriage for VA purposes with the Veteran in February 1959; (2) was the spouse of the Veteran at the time of his death; and (3) reportedly lived with the Veteran continuously from the date of marriage to the date of the Veteran's death; however, (4) remarried since the death of the Veteran in October 1992.  

Pursuant to the exceptions provided in 38 C.F.R. § 3.55, the Board finds the appellant's remarriage shall not bar the furnishing of benefits to her as a surviving spouse of the Veteran.  While the appellant's October 1992 remarriage was initially dissolved by divorce in a September 1993 decree, an April 2010 order from the family court of Kanawha County, West Virginia vacated the September 1993 divorce decree and held the marriage to be annulled.  The Board finds that the family court of Kanawha County has the basic authority to render the annulment decree, and the evidence of record does not indicate the annulment was obtained through fraud by either party or by collusion.  

Thus, given the facts of this case, the Board finds that the appellant is entitled to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


ORDER

Recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits is granted.  


REMAND

In April 2006, the appellant submitted an Application for Dependency and Indemnity Compensation (DIC) benefits, via a VA Form 21-534.  On this form, she explicitly indicated that she is not claiming the cause of the Veteran's death was due to service.  In the November 2006 rating decision on appeal, the RO did not address the merits of the appellant's claim for VA death pension benefits, but rather denied the claim on the basis that the appellant was not recognized as the surviving spouse of the Veteran.  Since the appellant is now entitled to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits, the claim is remanded to the RO for adjudication on the merits.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant proper VCAA notice as to what is needed to substantiate a claim for entitlement to VA death pension benefits, and undertake any development necessary before adjudication on the merits. 

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


